Citation Nr: 1712106	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a facial injury.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to December 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2013 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The August 2008 rating decision denied service connection for residuals of a facial injury.  The Veteran appealed this decision in September 2008.  The September 2013 rating decision granted service connection for bilateral hearing loss, rated as noncompensable, effective May 15, 2008.  The Veteran appealed the assigned rating in September 2013.  Thereafter, the RO assigned a higher rating of 10 percent for the entire appeal period.  See November 2013 and September 2015 rating decisions.  This was not a full grant of the benefit sought, and the appeal continues.

The Board notes that, in January 2009, the Veteran raised the issue of service connection to a left eye disability, based on aggravation of a preexisting disability.  Significantly, he asserted that his claimed left eye disability was related to chemical exposure during service as an aircraft mechanic.  While this claim seems to be based on the same alleged in-service injury as the residuals of a facial injury, the Board notes that the issue of a left eye disability has already been adjudicated by the Board in a September 2016 appellate decision.  As such, the issue of service connection for a left eye disability is not currently for consideration.

Similarly, insofar as the Veteran has alluded to a dental injury as part of the claimed residuals of a facial injury, the Board notes that service connection for dental treatment has been in effect since August 1973.  A November 2011 rating decision states that service connection for dental treatment purposes was granted for teeth #8; #9; and #10 because the records show these teeth were damaged by trauma in service.  Further, an October 2012 rating decision denied service connection for a right upper dental disability as a matter of law.  The Veteran did not appeal this decision.  Thus, the issue of service connection for a dental disability is not currently for consideration.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2016 Travel Board hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Residuals of a Facial Injury

The Veteran seeks service connection for residuals of a facial injury.  In his May 2008 claim, he referenced face and teeth disabilities as residuals of a fall.  In an August 2012 statement, he stated that he experienced a facial laceration and loss of teeth, with associated treatment, during service in Okinawa.  

At the December 2016 Board hearing, the Veteran introduced a new theory of entitlement.  Specifically, he referenced a chemical burn on his face.  According to the Veteran, while performing maintenance work on aircrafts, his face would come in contact with the sprayed chemical solution used for cleaning the body of the aircrafts.  See December 2016 Board hearing transcript at 3-4.  He stated that this constant exposure resulted in a chemical burn on his face that lasted eight to ten months.  Id. at 5.  He reported being provided with an ointment to treat his skin symptoms, which he described as scaly skin and burning irritation.  Id. at 5-6.  

The Veteran has not been afforded a VA examination for his claimed facial skin disability.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; establishes that the veteran suffered an event, injury or disease in service; and indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 
81-83 (2006).  The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id. at 83.

The Veteran is competent to report his observable symptoms and history, including the onset and timing of any skin symptoms, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In this case, the Veteran has provided competent testimony of a facial skin injury in service.  Although he has not provided specific information about a current skin diagnosis, VA treatment records show skin cream treatment with a history of dermatitis and dermatomycosis.  See CAPRI records, received in November 8, 2013, and October 19, 2012 (in Virtual VA).  The Board finds that this shows signs and symptoms of persistent or recurrent symptoms of a skin disability.  Resolving any doubt in favor of the Veteran on the material issues of continuity, the Board finds that he has met the threshold for a VA examination and opinion. 

Increased Rating for Bilateral Hearing Loss 

The Veteran seeks a higher initial rating for bilateral hearing loss, currently rated as 10 percent disabling since May 15, 2008.  The Veteran underwent VA audiological examinations in July 2008 and October 2013.  VA treatment records contain additional audiological evaluations from December 2015 and November 2016.  Still, for the reasons explained below, the Board finds that a remand is necessary.

A March 2013 VA opinion (on the etiology of the Veteran's hearing loss) references an October 2008 private audiological evaluation by Dr. JRT, from the Waco Ear, Nose, Throat Clinic.  Additionally, an October 2008 VA treatment note (CAPRI records received October 19, 2012, at 88 (Virtual VA, Document 2 of 2)) references VISTA imaging to view the scanned image of the NON-VA (Waco Ear, Nose, Throat) document for 10-27-2008.  A review of the record has failed to produce a copy of this private audiological evaluation.  On remand, VA should make sure that it is associated with the claims file.

The Board also notes that a December 2015 VA audiological evaluation appears to show an increase in the severity of the Veteran's hearing loss.  See VA treatment records received in December 4, 2015.  Significantly, it shows word recognition scores of 78 percent at 95dB for the right ear, and 66 percent at 95dB for the left ear.  There is, however, no clear indication that the examiner conducted a Maryland CNC controlled speech discrimination test, as required by 38 C.F.R. § 4.85(a).

The Board further notes that a July 2008 VA examination shows the following word recognition scores using the Maryland CNC test:  

RIGHT
56% @ 80 dB
50% @ 90 dB
48% @ 95 dB
LEFT
64% @ 80 dB
60% @ 85 dB
54% @ 90 dB

As shown, the examiner recorded scores at three different decibel levels for each ear.  However, it is unclear which of these scores best reflects the severity of the Veteran's hearing loss disability.  Furthermore, the aforementioned March 2013 VA opinion states that these scores should not be used for rating purposes, as the October 2008 private audiological evaluation (discussed above) showed significantly better scores and it was therefore possible that the July 2008 VA examination did not accurately reflect the severity of the Veteran's hearing loss.

In light of the above, the Board finds that it does not have a clear and complete picture of the Veteran's hearing loss during the appeal period.  Specifically, the Board needs clarification as to (1) whether the December 2015 VA audiological evaluation included the Maryland CNC test and (2) how to interpret the speech discrimination scores from the July 2008 VA examination, as noted in above chart.

As stated above, the December 2015 audiological evaluation appears to show an increase in the severity of the Veteran's hearing loss.  In addition, the Veteran has stated that he began using hearing aids in 2015.  See December 2016 Board hearing transcript at 9-10.  Insofar as this evidence suggests an increase in severity, the Board finds that a new VA examination would be useful in adjudicating this matter.  

VA treatment records 

The record shows that VA treatment records were associated with the claims file as recently as November 2016.  It appears, however, that most, if not all, of these records, which are narrow in their scope, were submitted by the Veteran.  Further, it appears that VA last obtained VA treatment records in November 2013.  See CAPRI records in Virtual VA.  As such, there is a strong likelihood that recent, potentially relevant VA treatment records are still outstanding.  On remand, the AOJ should make an effort to obtain any such VA treatment records.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copy of the October 2008 private audiological evaluation referenced in the March 2013 VA opinion and the October 2008 VA treatment note, in CAPRI records received October 19, 2012, at 88 (in Virtual VA) (indicating that the private evaluation report had been scanned and was available via VISTA imaging).  If necessary, ask the Veteran to authorize its release or submit a copy of it to VA.

2.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran in accordance with § 3.159(e).

3.  After associating any records from directives #1 and #2 with the claims file, schedule the Veteran for VA examinations to determine (a) the current severity of his bilateral hearing loss disability and (b) the nature and etiology of the claimed facial skin disability.  The claims file should be reviewed by the examiner(s) to become familiar with the pertinent medical history of each disorder.  The examiner(s) is to provide a comprehensive rationale for every opinion expressed.

(a) With regard to the claim of a higher rating for bilateral hearing loss - in addition to conducting a current audiological evaluation - the examiner is asked to:

(1)  Review the December 2015 VA evaluation.  Insofar as possible, state whether or not the Maryland CNC test was used to obtain the speech discrimination scores reported therein.

(2)  Review the staggered speech audiometry scores from the July 2008 VA examination (see chart above as reference point).  Provide guidance as to how these should be interpreted.  Insofar as possible, indicate which score, if any, best captures the severity of the Veteran's bilateral hearing loss at the time.

(3)  Review the audiological evaluations performed during the appeal period (i.e., since May 2008) and provide a comprehensive narrative account of how the Veteran's bilateral hearing loss has evolved during that period and up to the present day.  Insofar as necessary, the examiner should reconcile any contradictory evidence.  For any conclusion reached, the examiner should, if possible, identify the specific piece(s) of evidence on which it was based, as appropriate.

(b)  With regard to the claimed facial skin disability, the examiner is asked to:

(1)  Identify any current skin disabilities affecting the Veteran's face, to include any such disability that has manifested at any point since the Veteran filed for VA compensation in May 2008 or shortly before this time.

(2)  For each current skin disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service.  The examiner should consider and address the Veteran's contention that his claimed skin disability is related to exposure to a chemical substance used for cleaning aircraft.  In this regard, the Veteran testified that, while spraying this chemical substance, sometimes the wind from fans would blow the spray unto his face.  He stated that this constant exposure resulted in a chemical burn on his face that lasted eight to ten months.  He also reported being provided with an ointment to treat his skin symptoms, which he described as scaly skin and burning irritation.  See December 2016 Board hearing transcript at 3-6.

The examiners must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  If the benefits sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



